DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Group I (Claims 14-23 and 28-29) in the reply filed on 06/25/2021 is acknowledged.  The traversal is on the ground(s) that claim 14 is directed to a slide element and claims 24-27 are directed to a method for producing the slide element of claim 14.  This is not found persuasive because even though the inventions of Groups I and II require the technical feature of “a slide element”, the technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wiesner and Schafer.
The requirement is still deemed proper and is therefore made FINAL.

3.	Claims 24-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/25/2021.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6.	This application includes one or more claim limitations being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Such claim limitation(s) is/are:
	- “latching means” [which comprises an inelastic latching means head and an elastic latching means neck] in claim 14. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Regarding Claim 14
Lines 7-8 recite the limitation “the latching elevation is partially hardened exclusively in a latching means transfer region” (emphasis added). The claim limitation is indefinite as it is unclear what is meant by the language “partially hardened exclusively”. It is unclear how the latching elevation can be partially hardened. 

Regarding Claim 15
Lines 1-2 recite the limitation “the latching elevation is heated exclusively partially inductively” (emphasis added). The claim limitation is indefinite as it is unclear what is meant by the language “exclusively partially inductively”. It is unclear how the latching elevation can be heated exclusively but partially inductively. 

Regarding Claim 16
Lines 2-3 recite the limitation "the partially inductive hardening".  There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 22
partially hardened in the latching means transfer region” (emphasis added). The claim limitation is indefinite as it is unclear what is meant by the language “partially hardened”. It is unclear how the latching elevation can be partially hardened. 

Regarding Claim 28
Lines 18-19 recite the limitation “the latching elevation is partially hardened exclusively in a latching means transfer region” (emphasis added). The claim limitation is indefinite as it is unclear what is meant by the language “partially hardened exclusively”. It is unclear how the latching elevation can be partially hardened. 

Regarding Claims 17-21, 23, and 29
Claims 17-21, 23, and 29 are rejected insofar as they are dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14-16, 21-23, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiesner et al., US 2013/0000442, in view of Schafer et al., US 6,601,554.

Regarding Claim 14
Wiesner discloses a slide element (1) for displacement of a cam segment (12) in an axial direction along a shaft (2) of a camshaft (2), the slide element (1) comprising a slide sleeve (11) having a longitudinal toothing (Wiesner, [0006]) formed at least sectionally along an inner wall of the slide sleeve (11), the slide sleeve (11) having a latching section (left side of Figures 1, 2a, 2c, and 2d) that is formed on the inner wall and is configure to interact with a latching means (the ball spring element of Wiesner is a functional equivalent of the “latching means” as claimed, as the Specification of the invention discloses that the “latching means” comprises an inelastic latching means head (which is equivalent to the ball of Wiesner) and an elastic latching means neck (which is equivalent to the spring of Wiesner) [Specification, Page 11, Lines 12-14]), wherein the latching section (left side of Figures 1, 2a, 2c, and 2d) comprises a latching means receiving part that includes latching grooves (G, annotated Figure 1 of Wiesner below) formed adjacently in an axial direction and a latching elevation (E, annotated Figure 1 of Wiesner below) formed between the latching grooves (G) and directed inward (Wiesner, Annotated Figure 1 below, Figures 2a, 2c, and 2d). 
Although Wiesner does disclose that partial regions of a sliding sleeve can be hardened (Wiesner, [0007]), Wiesner does not explicitly disclose that the latching elevation is partially hardened exclusively in a latching means transfer region. Schafer teaches that only the toothing of a gearwheel is hardened in order to reduce part deformation (Schafer, Column 6, lines 26-39).
Therefore it would be obvious to one of ordinary skill in the art to modify the system of Wiesner such that the latching elevation is partially hardened exclusively in a latching means transfer region in 

    PNG
    media_image1.png
    466
    566
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 1 of Wiesner

Regarding Claim 15
Wiesner and Schafer teach the system as rejected in Claim 14 above. The combination of Wiesner and Schafer teaches that the latching elevation is hardened.
[Claim 15 is directed to the slide element, not the method for producing the slide element. Therefore, it does not matter how (and by what) the latching elevation has been heated, as long as the latching elevation exhibits the characteristics of a component that has been heated.]

Regarding Claim 16

[Claim 16 is directed to the slide element, not the method for producing the slide element. Therefore, it does not matter how (and by what) the latching elevation has been heated, as long as the latching elevation exhibits the characteristics of a component that has been heated.]

Regarding Claim 21
Wiesner and Schafer teach the system as rejected in Claim 14 above. Wiesner further discloses a cam segment (12) that includes axially adjacently arranged cams (12) with mutually different cam profiles (Wiesner, [0014], Figure 1) including a cam base circle and including a cam elevation [while Wiesner does not explicitly disclose a cam base circle and cam elevation, it is inherent to one of ordinary skill in the art that a cam includes a cam base circle and a cam elevation]. 

Regarding Claim 22
Wiesner and Schafer teach the system as rejected in Claims 14 and 21 above. Wiesner further discloses that the latching elevation (E) is in the latching means transfer region that is opposite the cam elevation of the cam segment (12) (Wiesner, Annotated Figure 1 above). 

Regarding Claim 23
Wiesner and Schafer teach the system as rejected in Claim 14 above. Wiesner further discloses the latching means transfer region (Wiesner, Figure 1). 
[Claim 23 is directed to the slide element, not the method for producing the slide element. Therefore, it does not matter how (and by what) the latching means transfer region has been cooled, as long as the latching means transfer region exhibits the characteristics of a component that has been cooled.]

Regarding Claim 28
Wiesner discloses a camshaft (2) of an internal combustion engine, the camshaft (2) comprising: a shaft (2); and a slide element (1) for displacement of a cam segment (12) in an axial direction along the shaft (2), wherein the slide element (1) is movable on the shaft (2) in a manner rotationally conjoint with respect to the shaft (2) in an axial direction along the shaft (2), the slide element (1) comprising a slide sleeve (1) having a longitudinal toothing (Wiesner, [0006]) formed at least sectionally along an inner wall of the slide sleeve (1), the slide sleeve (1) having a latching section (left side of Figures 1, 2a, 2c, and 2d) that is formed on the inner wall and is configured to interact with a latching means (ball spring element) that includes a latching means head (H, annotated Figure 2d of Wiesner below) that is inelastic and spherical and a latching means neck (N, annotated Figure 2d of Wiesner below) that is resiliently elastic, wherein the latching means (ball spring element) is connected to the shaft (2) such that the latching means neck (N) is disposed in a recess extending radially into the shaft (2) while the latching means head (H) interacts with the latching section (left side of Figures 1, 2a, 2c, and 2d), wherein the latching section (left side of Figures 1, 2a, 2c, and 2d) comprises a latching means receiving part that includes latching grooves (G, annotated Figure 1 of Wiesner above) formed adjacently in an axial direction and a latching elevation (E, annotated Figure 1 of Wiesner above) formed between the latching grooves (G) and directed inward (Wiesner, Annotated Figure 1 above and Annotated Figure 2d below). 
Although Wiesner does disclose that partial regions of a sliding sleeve can be hardened (Wiesner, [0007]), Wiesner does not explicitly disclose that the latching elevation is partially hardened exclusively in a latching means transfer region. Schafer teaches that only the toothing of a gearwheel is hardened in order to reduce part deformation (Schafer, Column 6, lines 26-39).


    PNG
    media_image2.png
    298
    423
    media_image2.png
    Greyscale

Figure 2: Annotated Figure 2d of Wiesner

Regarding Claim 29
Wiesner and Schafer teach the system as rejected in Claim 28 above. Wiesner further discloses that the latching means neck (N) is a compression spring (Wiesner, Annotated Figure 2d above). 

Allowable Subject Matter
11.	Claims 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

12.	The following is a statement of reasons for the indication of allowable subject matter:  

“the latching means transfer region of the latching elevation comprises teeth that are formed adjacently to one another in a circumferential direction” was not found.

	In the slide element of claim 19, the inclusion of:
“the latching elevation comprises a toothed ring of ring-like form that includes teeth formed adjacently in a circumferential direction” was not found.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Nitz et al. (US 2019/0112950) – Sliding cam module
- Junge (US 2017/0321577) – Camshaft with sliding element
- Kunz et al. (US 2017/0081984) – camshaft
- Meusel et al. (US 2016/0084368) – Camshaft
- Zeidler (US 2014/0174389) – Valve train of Internal Combustion Engine

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565.  The examiner can normally be reached on Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746